     Case 2:21-cv-01241-KJM-JDP Document 7 Filed 07/29/21 Page 1 of 4


 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    RUSSEL S. GRANT,                                Case No. 2:21-cv-01241-JDP (PC)
10                      Plaintiff,                    ORDER THAT THE CLERK OF COURT
                                                      ASSIGN A DISTRICT JUDGE TO THIS
11           v.                                       CASE
12    LUPENI, et al.,                                 SCREENING ORDER THAT PLAINTIFF:
13                      Defendants.                        (1) FILE AN AMENDED
                                                           COMPLAINT; OR
14
                                                           (2) NOTIFY THE COURT THAT HE
15                                                         WISHES TO STAND BY HIS
                                                           COMPLAINT, SUBJECT TO A
16                                                         RECOMMENDATION THAT THIS
                                                           ACTION BE DISMISSED
17
                                                      ECF No. 1
18
                                                      SIXTY-DAY DEADLINE
19
                                                      FINDINGS AND RECOMMENDATIONS
20                                                    THAT PLAINTIFF’S MOTION FOR
                                                      PRELIMINARY INJUNCTION AND
21                                                    TEMPORARY RESTRAINING ORDER BE
                                                      DENIED
22
                                                      ECF No. 2
23
                                                      FOURTEEN-DAY DEADLINE TO FILE
24                                                    OBJECTIONS
25

26          Plaintiff alleges various and unrelated violations of his rights by fifty-seven defendants.

27   His complaint, as articulated, cannot proceed past screening. I will give him a chance to amend

28   his complaint before I recommend that this action be dismissed. I will also recommend that
                                                       1
     Case 2:21-cv-01241-KJM-JDP Document 7 Filed 07/29/21 Page 2 of 4


 1   plaintiff’s motion for preliminary injunction and temporary restraining order be denied without

 2   prejudice.

 3                                 Screening and Pleading Requirements

 4          A federal court must screen a prisoner’s complaint that seeks relief against a governmental

 5   entity, officer, or employee. See 28 U.S.C. § 1915A(a). The court must identify any cognizable

 6   claims and dismiss any portion of the complaint that is frivolous or malicious, fails to state a

 7   claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 8   immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 9          A complaint must contain a short and plain statement that plaintiff is entitled to relief,

10   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

11   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

12   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

13   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

14   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

15   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

16   1038 (9th Cir. 2016). Instead, what plaintiff must state is a “claim”—a set of “allegations that

17   give rise to an enforceable right to relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264

18   n.2 (9th Cir. 2006) (en banc) (citations omitted).

19          The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

20   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint “if it
21   appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which

22   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017).

23   However, “‘a liberal interpretation of a civil rights complaint may not supply essential elements

24   of the claim that were not initially pled.’” Bruns v. Nat’l Credit Union Admin., 122 F.3d 1251,

25   1257 (9th Cir. 1997) (quoting Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982)).

26
27

28
                                                          2
     Case 2:21-cv-01241-KJM-JDP Document 7 Filed 07/29/21 Page 3 of 4


 1                                                  Analysis

 2           Plaintiff brings this action against fifty-seven different officers at the Auburn County Jail

 3   for at least three unrelated violations of his rights. First, he alleges that, in July 2019, he turned

 4   the wrong direction while being escorted from his cell and was subsequently beaten by “countless

 5   guards.” ECF No. 1 at 12. Only one of the named defendants, Sergeant Shafer, is alleged to have

 6   participated in this excessive force incident. Id. Second, plaintiff alleges that, in October 2019,

 7   defendants used a “no-touch torture” device that conjures “an illusory human ghost figure” that

 8   can give a person the impression they are being touched. Id. at 14. He claims that defendants

 9   used this device to poke him and flick his genital area repeatedly. Id. The “no-touch torture”

10   allegedly continued for months. Id. at 17. Third, he claims that, on a separate day in October

11   2019, defendants tampered with his food tray and caused him to consume an unknown substance

12   that made his skin burn. Id. at 15.

13           The foregoing claims are not related to each other and cannot proceed jointly in this

14   action. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against

15   different defendants belong in different suits . . . .”). Additionally, the complaint does not comply

16   with Rule 8 of the Federal Rules of Civil Procedure, since it does not put each defendant on

17   notice as to how they are alleged to have violated plaintiff’s rights. Plaintiff describes how his

18   rights were violated, but never specifies how each of the fifty-plus defendants was involved.

19           Plaintiff may either stand by his complaint or file an amended complaint. If he stands by

20   his complaint, I will recommend dismissal of this action. If he files an amended complaint, the
21   amended complaint will supersede the current complaint. See Lacey v. Maricopa County, 693 F.

22   3d 896, 907 n.1 (9th Cir. 2012) (en banc). This means that the amended complaint will need to be

23   complete on its face without reference to the prior pleading. See E.D. Cal. Local Rule 220. Once

24   an amended complaint is filed, the current complaint no longer serves any function. Therefore, in

25   an amended complaint, as in an original complaint, plaintiff will need to assert each claim and

26   allege each defendant’s involvement in sufficient detail. The amended complaint should be titled
27   “Amended Complaint” and refer to the appropriate case number.

28           As noted above, plaintiff has also filed a motion for preliminary injunction and temporary
                                                         3
     Case 2:21-cv-01241-KJM-JDP Document 7 Filed 07/29/21 Page 4 of 4


 1   restraining order. ECF No. 2. In this motion he requests that an injunction and restraining order

 2   be entered directing defendants to stop using “no-touch torture” against him. In light of the

 3   deficiencies in plaintiff’s complaint described above, I cannot conclude that he is likely to

 4   succeed on the merits. I recommend that the motion be denied without prejudice.

 5            Accordingly, it is ORDERED that:

 6            1. Within sixty days from the service of this order, plaintiff must either file an

 7   Amended Complaint or advise the court he wishes stand by his current complaint.

 8            2. Failure to comply with this order may result in the dismissal of this action.

 9            3. The Clerk of Court is directed to send plaintiff a complaint form and to assign a district

10            judge to this action.

11            Further, it is RECOMMENDED that plaintiff’s motion for preliminary injunction and

12   temporary restraining order, ECF No. 2, be denied without prejudice.

13            I submit these findings and recommendations to the district judge under 28 U.S.C.

14   § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District Court,

15   Eastern District of California. Within 14 days of the service of the findings and

16   recommendations, plaintiff may file written objections to the findings and recommendations with

17   the court and serve a copy on all parties. That document should be captioned “Objections to

18   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

19   and recommendations under 28 U.S.C. § 636(b)(1)(C). Failure to file objections within the

20   specified time may result in the waiver of rights on appeal. See Wilkerson v. Wheeler, 772 F.3d
21   834, 839 (9th Cir. 2014).

22
     IT IS SO ORDERED.
23

24
     Dated:      July 28, 2021
25                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                         4
